Case: 14-60293      Document: 00512942200         Page: 1    Date Filed: 02/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60293
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 20, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CAMERON JONES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:08-CR-90-1


Before DAVIS, JONES, and DeMOSS, Circuit Judges.
PER CURIAM: *
       Cameron Jones was convicted in a bench trial of armed robbery, two
counts of carjacking, two counts of use of a firearm during a crime of violence,
and armed bank robbery. He was sentenced to a total term of 504 months of
imprisonment to be followed by a five-year term of supervised release, as well
as restitution in the amount of $1,584 and a special assessment totaling $600.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60293    Document: 00512942200      Page: 2   Date Filed: 02/20/2015


                                 No. 14-60293

      Jones argues that the district court erred in determining that he was
competent to stand trial. “A defendant is considered legally competent if he
has 1) sufficient present ability to consult with his lawyer with a reasonable
degree of rational understanding, and 2) a rational as well as a factual
understanding of the proceedings against him.” United States v. McKnight,
570 F.3d 641, 648 (5th Cir. 2009).         Although the factual finding that a
defendant does or does not suffer from an incapacitating mental illness is
reviewed for clear error, we “take[] a ‘hard look’ at the ultimate competency
finding.” Id.
      Here, the district court, in the person of District Judge Sharion Aycock,
heard opinions as to Jones’s competency from two experts who testified at a
competency proceeding, Dr. Pyant and Dr. Macvaugh. Dr. Pyant’s opinion that
Jones was competent to stand trial was based on an evaluation of Jones
conducted at a Federal Medical Center over a four-month period. As the
factfinder, the district judge was not required to accept the contrary opinion as
to competency expressed by Jones’s expert witness. See Albany Ins. Co. v. Anh
Thi Kieu, 927 F.2d 882, 894 (5th Cir. 1991). In view of the conflicting expert
testimony, we cannot conclude that the district court’s competency
determination was erroneous. See United States v. Fratus, 530 F.2d 644, 647
(5th Cir. 1976). Further, the district court appropriately took into account its
own observations of Jones in determining that he was competent to stand trial.
See United States v. Simpson, 645 F.3d 300, 306 (5th Cir. 2011).
      To the extent that Jones contends that Judge Aycock, to whom the case
was assigned following the death of District Judge Allen Pepper, abused her
discretion by failing to give consideration to the prior determination as to his
competency reached by Judge Pepper, such an argument fails. “The general
rule is that when a district judge has rendered an order or judgment and the



                                       2
    Case: 14-60293     Document: 00512942200      Page: 3   Date Filed: 02/20/2015


                                  No. 14-60293

case is then transferred to the calendar of another judge, the successor judge
should not overrule the earlier order or judgment.”          Abshire v. Seacoast
Products, Inc., 668 F.2d 832, 837 (5th Cir. 1982). However, this is not an
absolute rule, and it is “heavily accented by the principle of comity.” Id. “As
such, it should give way, if the need should arise, to the interests of justice and
economy when those interests conflict with rigid adherence to the rule. The
successor judge has the same discretion as the first judge to reconsider the
order.” Id. at 837-38. “[D]eference should be given to the discretion of the
successor judge.” Id. at 838.
      In assessing Jones’s competency, Judge Aycock considered evidence that
was not presented to Judge Pepper when he determined that Jones was not
competent to stand trial, including the opinion of Dr. Pyant and the testimony
of Jones himself. Under the circumstances, and considering the deference due
the successor judge, Judge Aycock did not abuse her discretion in reconsidering
the previous order as to Jones’s competency. See id. at 837-38.
      Jones contends that the district court erred in rejecting his insanity
defense. He asserts that the evidence adduced at trial showed that he suffered
from a mental illness that rendered him unable to appreciate the nature and
quality or the wrongfulness of his acts, as shown by his bizarre behavior at the
time the crimes were committed.
      A defendant has “an affirmative defense to a prosecution under any
Federal statute [if], at the time of the commission of the acts constituting the
offense, the defendant, as a result of a severe mental disease or defect, was
unable to appreciate the nature and quality or the wrongfulness of his acts.”
18 U.S.C. § 17(a). However, “[m]ental disease or defect does not otherwise
constitute a defense.” Id. § 17(a). The defendant has the burden to prove the
insanity defense, and he must do so by clear and convincing evidence. Id. §



                                        3
    Case: 14-60293     Document: 00512942200     Page: 4   Date Filed: 02/20/2015


                                  No. 14-60293

17(b). We view the evidence in the light most favorable to the Government as
it prevailed in the district court. See United States v. Barton, 992 F.2d 66, 69
n.6 (5th Cir. 1993).
      The district court’s determination that Jones knew and appreciated the
wrongful nature of his acts is supported by the evidence adduced at trial.
Various witnesses testified that Jones fled from the scene of his offenses, and
we have recognized that flight by the accused is “a circumstance tending to
prove consciousness of guilt.” Vick v. United States, 216 F.2d 228, 232 (5th Cir.
1954). Further, facts stipulated by the parties concerning execution of a search
warrant indicated that Jones concealed evidence of his offenses, and “a person’s
attempt to hide his commission of a crime suggests that the person knows the
action is wrongful or illegal.” Barton, 992 F.2d at 68. In view of the foregoing,
the district court did not err in rejecting Jones’s insanity defense.
      We decline to address Jones’s claim that his trial counsel was ineffective
in his presentation of an insanity defense, as the claim was not raised in the
district court and the record is not sufficiently developed to permit us to
consider the claim. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.),
cert. denied, 135 S. Ct. 123 (2014); United States v. Higdon, 832 F.2d 312, 314
(5th Cir. 1987). Our decision in this regard does not prejudice Jones’s ability
to raise ineffective assistance claims in a 28 U.S.C. § 2255 proceeding. See
United States v. Foy, 28 F.3d 464, 476 (5th Cir. 1994).
      AFFIRMED.




                                        4